Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered March 1, 2004, as amended April 26, 2006, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was adjudicated as a second felony offender is without merit (see Almendarez-Torres v United States, 523 US 224 [1998]). Concur — Mazzarelli, J.P, Andrias, Sullivan, Williams and McGuire, JJ.